Case 6:20-cv-02209-CEM-GJK Document 4-1 Filed 12/08/20 Page 1 of 3 PagelD 29

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
ORLANDO DIVISION
UNITED STATES OF AMERICA
Plaintiff,
Vv. Case No.
REAL PROPERTY LOCATED AT

9070 MAYFAIR POINTE DRIVE,
ORLANDO, FL, 32827

CONSENT TO FORFEITURE

I, Avinash Singh, hereby consent to the forfeiture of the real property located
at 9070 Mayfair Pointe Drive, Orlando, FL 32827 to the United States of America.

1. I understand that the United States intends to seek forfeiture of the
property identified above, pursuant to 18 U.S.C. §§ 981(a)(1)(A) and (a)(1)(C),
because the property was purchased with proceeds obtained from a wire fraud
scheme, in violation of 18 U.S.C. § 1343, and involved in a money laundering
offense, in violation of 18 U.S.C. § 1957.

2. I consent to the civil or criminal forfeiture of the above property in any
case that may be brought and agree that all of my right, title, and interest in that
property shall be forfeited to the United States.

3. I further waive any right I may have to notice of any forfeiture
proceeding commenced against that property.

4. I agree unconditionally to release, hold harmless, acquit, and discharge

the United States, the Internal Revenue Service, FDIC-OIG, and any other federal,
Case 6:20-cv-02209-CEM-GJK Document 4-1 Filed 12/08/20 Page 2 of 3 PagelD 30

state or local law enforcement agencies, its successors, assignees, agents, and
employees from any and all claims, demands, causes of actions or suits, agreements,
deposited sums, judgments, damages, losses of services, expenses of whatever kind
and description, and wheresoever situated, that might exist by reason of, or arising
out of, the forfeiture of the property.

5. I further agree to allow the United States, or its contractors, to take
possession of the property and maintain it until such time as this matter is resolved.
To that end, I understand that the government will change the locks on the property,
and I cannot access the property without consent from the United States under terms

acceptable to the United States.

THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK
Case 6:20-cv-02209-CEM-GJK Document 4-1 Filed 12/08/20 Page 3 of 3 PagelD 31

6. I have read and reviewed the foregoing “Consent to Forfeiture.” The
representations made here are true and correct to the best of my information and

belief. I fully understand them and I voluntarily agree to them.

AVINASH SINGH ZS
Dated: 12/02/20

petty)

Michael Salnick, Esq.

Law Offices of Salnick & Fuchs, P.A.
1645 Palm Beach Lakes Boulevard
10th Floor - Suite 1000

West Palm Beach, Florida 33401
Telephone: (561) 471-1000
Facsimile: (561) 659-0793

Cell: (561) 379-9690

Counsel for Avinash Singh

 

Dated:

 
